DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/13/2022.  These drawings are entered.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimo (2017/0314463) in view of Tenney et al (2,612,749) and Coleman (4,002,414) and either Goddard (2,610,064) or Dunbar (2,709,891), and for claims 6-8, further in view of Roach (2019/0257268).  Shimo teaches An isolation section suppressing shock wave forward transmission structure for a wave rotor combustor / A wave rotor combustor, comprising a wave rotor 10, 16 and a gas inlet port [inlet with AIR FLOW in Fig. 6], a side of the gas inlet port towards the wave rotor 16 being coupled to a sealing disc 12, an end portion of the wave rotor 16 being in close contact with the sealing disc 12, and the sealing disc 12 being provided with a fan-shaped hole 20 [see Fig. 3]; and the wave rotor being provided with several wave rotor channels 28, wherein the gas inlet port has a hollow [note there is no structure within the gas inlet port and is thus hollow] extending in a circumferential direction of the gas inlet port, and has an end portion in the circumferential direction of the hollow in the gas inlet port, so that when the wave rotor channel rotates, the wave rotor channel first communicates with the end portion of the gas inlet port and then communicates with a portion of the hollow other than the end portion of the hollow.wherein a shape of the gas inlet port corresponds to a shape of the fan-shaped hole 20; so that when the wave rotor channel rotates, the wave rotor channel communicates with the gas inlet port [inlet with AIR FLOW in Fig. 6];   Shimo et al do not teach wherein the gas inlet port is internally provided with an isolation section sleeve, the isolation section sleeve is internally provided with a pneumatic valve, the pneumatic valve has two valve plates, and free ends of the two valve plates are disposed towards the wave rotor and are away from each other; and when the wave rotor rotates, the several wave rotor channels communicate with the isolation section sleeve sequentially through the fan-shaped hole, the isolation section sleeve is disposed at an end portion in the circumferential direction of the hollow in the gas inlet port, so that when the wave rotor channel rotates, the wave rotor channel first communicates with the isolation section sleeve and then communicates with a portion of the hollow other than the end portion of the hollow;  	wherein the two valve plates are hinged to each other, and the valve plate is provided with a limiting structure used for limiting an open degree of the pneumatic valve;	 wherein the limiting structure comprises a positioning pin and limiting holes opened on the two valve plates, the limiting holes are opened in an axial direction of the wave rotor channel, and two ends of the positioning pin run through the limiting holes of the two valve plates and are connected to an inner sidewall of the isolation section sleeve respectively;	 further comprising a telescopic rod, wherein the telescopic 10rod is disposed in the axial direction of the wave rotor channel, and the pneumatic valve is connected to the telescopic rod;	wherein two or more pneumatic valves are disposed, and the two or more pneumatic valves are connected to the same telescopic rod;	 wherein the pneumatic valve further comprises a slider, the two valve plates are hinged to the slider, and the slider is slidably connected to the telescopic rod. 	Shimo, however, does teach the desire to prevent flow to the compressor / isolate the inlet port from the compressor and confine the non-steady flow – which includes the shocks -- to the wave rotor combustor cell portion, teaching:
“[0074] The disclosure may also offer a way to confine the non-steady flow portion to the cells (or passages) maintaining the steady flow portion in the intake/exhaust ducts due to continuous motion of the cells over the ducts. This feature of the concept could offer a remedy and performance improvement of hybrid gas turbine systems due to isolation of unsteady gas dynamics from compressor and turbine stages.”
Tenney et al is cited as a teaching reference for explosive pulse combustion, where the use of a flow isolation portion 14 in the gas inlet port for gas 15, 16, 17 wherein the isolation section sleeve is disposed at a gas inlet port, in the section upstream of the combustor.  The flow isolation section desirably reduces flow in the upstream direction from the explosions (analogous to detonation shock waves) in the combustion chamber.  Note that wave rotors are also form of pulse combustor and Goddard teaches a pulse combustor where the gas inlet port 24 is internally provided with an isolation section sleeve, the isolation section sleeve is internally provided with a pneumatic valve, the pneumatic valve has two valve plates 31 [connected to 36], and free ends of the two valve plates are disposed towards the pulse combustor 64 and are away from each other [dashed lines];   wherein the two valve plates 31are hinged to each other, and the valve plate is provided with a limiting structure used for limiting an open degree [dashed lines] of the pneumatic valve;	 wherein the limiting structure comprises a positioning pin 55 and limiting holes 61 opened on the two valve plates [see Figs. 5-9], the limiting holes each extend in an axial direction of the wave rotor channel, and two ends of the positioning pin run through the limiting holes of the two valve plates and are connected to an inner sidewall of the isolation section sleeve respectively;	 further comprising a actuating rod 34, wherein the actuating 10rod 34 is disposed in the axial direction of the wave rotor channel, and the pneumatic valve is connected to the actuating rod;	wherein two or more pneumatic valves are disposed, and the two or more pneumatic valves [multiple sets of valves are connected to rod 34] are connected to the same actuating rod;	 wherein the pneumatic valve further comprises a slider [33], the two valve plates 31 are hinged to the slider 33, and the slider is slidably connected to the actuating rod 34.  Goddard also teaches the isolation section and pneumatic valve serve to prevent flow of the gas / airflow back in the upstream direction from the pulse combustion.   	Dunbar teaches the gas inlet port 9 is internally provided with an isolation section sleeve, the isolation section sleeve is internally provided with a pneumatic valve 9, the pneumatic valve has two valve plates [Figs. 7, 8], and free ends of the two valve plates are disposed towards the pulse combustor and are away from each other; wherein the isolation section sleeve is disposed at a front end of the gas inlet port, so that when the wave rotor channel rotates, the wave rotor channel first communicates with the isolation section sleeve and then communicates with the gas inlet port; wherein the two valve plates are hinged 12 to each other, and the valve plate is provided with a limiting structure used for limiting an open degree of the pneumatic valve.  Dunbar also teach the isolation section and pneumatic valve serve to prevent flow of the gas / airflow back in the upstream direction from the pulse combustion.  It would have been obvious to one of ordinary skill in the art to employ an isolation section and pneumatic valve, with the structure of either Goddard or Dunbar, in the gas inlet port, an isolation section being desirably upstream of the combustion chamber / in the end portion of the gas inlet port, as taught by Tenney et al, in order to prevent flow / shocks from explosive combustion from propagating upstream, which is consistent with the desire of Shimo et al to prevent propagation of shocks / detonation upstream of the combustion chamber to the compressor.  It is noted that placing the isolation section sleeve at an end portion of the gas inlet port will be the first region any upstream propagating flow / shock wave would encounter, accordingly when the wave rotor channel rotates, the wave rotor channel would first communicate with the isolation section sleeve and then communicates with the [rest of] gas inlet port.  Also note that sizing of the isolation section / pneumatic valve to less than the entire circumferential extent is mandatory to even place the valve within the gas inlet port and to allow movement of the valve.  As “a hollow” only requires an empty space anywhere within the gas inlet port, it is noted that so long as portion of the valve does not occupy all the circumferential extent / space in the gas inlet port, thus forming a hollow, that the wave rotor channel first communicates with the isolation section sleeve and then communicates with a portion of the hollow other than the end portion of the hollow.  Accordingly, after modification, wherein the gas inlet port has a hollow extending in a circumferential direction of the gas inlet port, and the isolation section sleeve [added pneumatic valve] is disposed at an end portion in the circumferential direction of the hollow in the gas inlet port, so that when the wave rotor channel rotates, the wave rotor channel first communicates with the isolation section sleeve and then communicates with a portion of the hollow other than the end portion of the hollow.  Alternately, Coleman [see annotations, note the annotations are representative and could be modified] is cited to teach the gas inlet port 11 has a hollow extending in a circumferential direction of the gas inlet port, and the isolation section sleeve 13 is disposed at an end portion in the circumferential direction of the hollow in the gas inlet port, so that when the wave rotor channel rotates, the wave rotor channel first communicates with the isolation section sleeve and then communicates with a portion of the hollow [e.g. one of 14] other than the end portion of the hollow.  Lewis also specifically teaches that air entering through 11 enters the wave rotor combustion channels without shock [see col. 24, lines 32-41], thus functioning as a isolation section sleeve.  It would have been obvious to one of ordinary skill in the art to place the isolation section sleeve is disposed at an end portion in the circumferential direction of the hollow in the gas inlet port, so that when the wave rotor channel rotates, the wave rotor channel first communicates with the isolation section sleeve and then communicates with a portion of the hollow other than the end portion of the hollow, as taught by Coleman, as an obvious matter of using the workable locations / placements in the art.  
It is noted that as treated above, Goddard teaches a rod but does not teach a telescopic rod for actuating the valve.  Roach et al further teach the use of telescoping actuators / rods for actuation [see paragraph 0012] for valves in gas turbines are well known.  It would have been obvious to one of ordinary skill in the art to employ telescopic vs a solid actuating rod for actuating the valves, as a telescopic actuator is extremely conventional in the art and enables elongation or collapse of the actuator as desired. 

    PNG
    media_image1.png
    605
    522
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments focus on the Dunbar reference and “the gas inlet port has a hollow extending in a circumferential direction of the gas inlet port, and the isolation section sleeve is disposed at an end portion in the circumferential direction of the hollow in the gas inlet port, so that when the wave rotor channel rotates, the wave rotor channel first communicates with the isolation section sleeve and then communicates with a portion of the hollow other than the end portion of the hollow” limitation. 
However, Shimo already teaches wherein the gas inlet port has a hollow [note there is no structure within the gas inlet port] extending in a circumferential direction of the gas inlet port, and has an end portion in the circumferential direction of the hollow in the gas inlet port, so that when the wave rotor channel rotates, the wave rotor channel first communicates with the end portion of the gas inlet port and then communicates with a portion of the hollow other than the end portion of the hollow.  While the structure of the pneumatic valve / isolating structure may be added into the gas inlet port of Shimo, via either Dunbar or Goddard, it is noted that the reasoning for placing the isolation section sleeve at an end portion of the gas inlet port was fully treated above starting on the bottom of page 6 to page 8 and is incorporated herein.  In summary, the isolation section sleeve / pneumatic valve may be placed at the end portion, leaving the rest of the gas inlet port hollow, through an obvious matter of sizing and to allow movement of the pneumatic valve.  Alternately, this location was treated via Coleman.  Applicant’s arguments concerning Tenney are not persuasive, as Tenney was relied on solely for the location and shock isolating aspect in the upstream direction is well known.  Applicant argues that his wave rotor may be continuously operating whereas Dunbar & Goddard is mainly used for intermittent operation.  In rebuttal, it is noted that each combustion chamber is operated intermittently and thus the teachings of Dunbar & Goddard as pneumatic valves are relevant, especially, to prevent reverse flow / shocks in the upstream direction and thus serve as an isolation section sleeve.  Applicant’s comments regarding Roach are not persuasive, as Roach was relied solely for the actuation of analogous structure.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

May 17, 2022